Name: Commission Regulation (EC) NoÃ 433/2006 of 15 March 2006 amending Regulation (EEC) NoÃ 1538/91 as regards the reference laboratories for monitoring water content in poultrymeat
 Type: Regulation
 Subject Matter: animal product;  economic geography;  health;  research and intellectual property
 Date Published: nan

 16.3.2006 EN Official Journal of the European Union L 79/16 COMMISSION REGULATION (EC) No 433/2006 of 15 March 2006 amending Regulation (EEC) No 1538/91 as regards the reference laboratories for monitoring water content in poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultrymeat (1), and in particular to Article 9 thereof, Whereas: (1) Paragraphs 10, 12 and 12a of Article 14a of Commission Regulation (EEC) No 1538/91 of 5 June 1991 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat (2) provide for detailed guidelines regarding the levels of controls and actions to be undertaken by reference laboratories for monitoring water content in poultrymeat. (2) The Community Reference Laboratory Het Spelderholt provided for in Article 14a(14) of Regulation (EEC) No 1538/91 is no longer in a position to continue its work. (3) Experience with the work of the reference laboratories has shown that there is no need for a separate Community Reference Laboratory any more. Instead it appears sufficient to establish a coordinating board for testing activities by national reference laboratories. (4) The coordinating board should consist of representatives of the Directorate-General Joint Research Centre (JRC)  Institute for Reference Materials and Measurements (IRMM), of the Directorate-General for Agriculture and Rural Development and of three national reference laboratories. (5) The representative of IRMM should be the chairperson of the board and should appoint the national reference laboratories on rotational basis. (6) Annex VIII to Regulation (EEC) No 1538/91 contains the names and addresses of all reference laboratories. Several Member States have informed the Commission of a change of their national reference laboratories. Malta has sent the name and address of the Maltese National Reference Laboratory in a neighbouring Member State. It is therefore necessary to update the name and address of certain Reference Laboratories and introduce the name and address of the Maltese Reference Laboratory. (7) Annex IX to Regulation (EEC) No 1538/91 contains the specific tasks to be performed by the Community Reference Laboratory and by the national reference laboratories. The change in organisational structure of reference laboratories for monitoring water content in poultrymeat should be laid down in Annex IX. (8) Regulation (EEC) No 1538/91 should be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1538/91 is amended as follows: 1. Article 14a is amended as follows: (a) In paragraph 12a, the second subparagraph is replaced by the following: The national reference laboratories shall forward these data to the board of experts referred to in paragraph 14 for further evaluation and discussion with national reference laboratories before 1 July each year. The findings shall be presented to the Management Committee for consideration in accordance with Article 18 of Regulation (EEC) No 2777/75. (b) Paragraph 14 is replaced by the following: 14. A board of experts in monitoring water content in poultrymeat shall act as a coordinating body for testing activities of national reference laboratories. It shall consist of representatives of the Commission and national reference laboratories. Tasks of the board and of national reference laboratories, as well as the organisational structure of the board are provided for in Annex IX. 2. Annex VIII is replaced by the text in Annex I to this Regulation. 3. Annex IX is replaced by the text in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 173, 6.7.1990, p. 1. Regulation last amended by Regulation (EC) No 1101/98 (OJ L 157, 30.5.1998, p. 12). (2) OJ L 143, 7.6.1991, p. 11. Regulation last amended by Regulation (EC) No 81/2006 (OJ L 14, 19.1.2006, p. 8). ANNEX I ANNEX VIII LIST OF NATIONAL REFERENCE LABORATORIES Belgium Instituut voor Landbouw- en Visserijonderzoek (ILVO) Eenheid Technologie en Voeding Productkwaliteit en voedselveiligheid Brusselsesteenweg 370 BE-9090 Melle Czech Republic StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Jihlava NÃ ¡rodnÃ ­ referenÃ nÃ ­ laboratoÃ pro mikrobiologickÃ ©, chemickÃ © a senzorickÃ © analÃ ½zy masa a masnÃ ½ch vÃ ½robkÃ ¯ RantÃ ­Ã ovskÃ ¡ 93 CZ-586 05 Jihlava Denmark FÃ ¸devarestyrelsen FÃ ¸devareregion Ãst Afdeling for FÃ ¸devarekemi SÃ ¸ndervang 4 DK-4100 Ringsted Germany Bundesforschungsanstalt fÃ ¼r ErnÃ ¤hrung und Lebensmittel Standort Kulmbach EC-Baumann-StraÃ e 20 D-95326 Kulmbach Estonia Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30 EE-51006 Tartu Greece Ministry of Rural Development & Food Veterinary Laboratory of Larisa 7th km Larisa-Trikalon st. EL-411 10 Larisa Spain Laboratorio Arbitral Agroalimentario Carretera de La CoruÃ ±a, km 10,700 ES-28023 Madrid France UnitÃ © hygiÃ ¨ne et qualitÃ © des produits avicoles Laboratoire central de recherches avicoles et porcines Centre National d'Ã ©tudes vÃ ©tÃ ©rinaires et alimentaires Beaucemaine  B.P. 53 FR-22400 Ploufragan Ireland National Food Centre Teagasc Dunsinea Castleknock Dublin 15 Ireland Italy Ministero Politiche Agricole e Forestali Ispettorato Centrale Repressione Frodi  Laboratorio di Modena Via Jacopo Cavedone n. 29 IT-41100 Modena Cyprus Agricultural Laboratory Department of Agriculture Loukis Akritas Ave; 14 CY-Lefcosia (Nicosia) Latvia PÃ rtikas un veterinÃ rÃ  dienesta NacionÃ lais diagnostikas centrs Lejupes iela 3, LV-1076 RÃ «ga Lithuania NacionalinÃ  veterinarijos laboratorija J. KairiÃ «kÃ ¡Ã io g. 10 LT-2021 Vilnius Luxembourg Laboratoire National de SantÃ © Rue du Laboratoire, 42 LU-1911 Luxembourg Hungary OrszÃ ¡gos Ã lelmiszervizsgÃ ¡lÃ ³ IntÃ ©zet Budapest 94. Pf. 1740 Mester u. 81. HU-1465 Malta CE.FI.T S.r.l. Sede Centrale e Laboratori Viale Lido 108 A IT-96012 Avola (SR) Netherlands RIKILT  Instituut voor Voedselveiligheid Bornsesteeg 45, gebouw 123 NL-6708 AE Wageningen Austria Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH Institut fÃ ¼r Lebensmitteluntersuchung Wien Abteilung 6  Fleisch und Fleischwaren SpargelfeldstraÃ e 191 AT-1226 Wien Poland Centralne Laboratorium GÃ Ã ³wnego Inspektoratu JakoÃ ci Handlowej ArtykuÃ Ã ³w Rolno-SpoÃ ¼ywczych ul. Reymonta 11/13 PL-60-791 PoznaÃ  Portugal Autoridade de SeguranÃ §a Alimentar e EconÃ ³mica  ASAE LaboratÃ ³rio Central da Qualidade Alimentar  LCQA Av. Conde Valbom, 98 PT 1050-070 LISBOA Slovenia Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60 SI-1115 Ljubljana Slovakia Ã tÃ ¡tny veterinÃ ¡rny a potravinovÃ ½ Ã ºstav BotanickÃ ¡ 15 SK-842 52 Bratislava Finland Elintarviketurvallisuusvirasto Evira Mustialankatu 3 FIN-00710 Helsinki Sweden Livsmedelsverket Box 622 SE-75126 Uppsala United Kingdom Laboratory of the Government Chemist Queens Road Teddington United Kingdom TW11 0LY ANNEX II ANNEX IX Tasks and organisational structure of the board of experts in monitoring water content in poultrymeat The board of experts referred to in Article 14a(14) is responsible for the following tasks: (a) supplying information on analytical methods and comparative testing regarding the water content of poultrymeat to the national reference laboratories, (b) coordinating the application by the national reference laboratories of the methods referred to in (a), by organising comparative testing, and proficiency testing in particular, (c) supporting the national reference laboratories in proficiency testing by providing scientific support for statistical data evaluation and reporting, (d) coordinating the development of new analytical methods and informing the national reference laboratories of progress made in this area, (e) providing scientific and technical assistance to the Commission, especially in cases where the results of analyses are contested between Member States. The board of experts referred to in Article 14a(14) shall be organised as follows: The board of experts in monitoring water content in poultrymeat shall consist of representatives of the Directorate-General Joint Research Centre (JRC)  Institute for Reference Materials and Measurements (IRMM), of the Directorate-General for Agriculture and Rural Development and of three national reference laboratories. The representative of IRMM shall act as the chairperson of the board and shall appoint the national reference laboratories on rotational basis. The Member States authorities responsible for the national reference laboratory selected shall subsequently appoint individual experts in monitoring water content in food to serve on the board. Through annual rotation, one participating national reference laboratory shall be replaced at a time, so as to ensure a degree of continuity on the board. Expenses incurred by the Member States experts and/or the national reference laboratories in the exercise of their functions under this paragraph shall be borne by the respective Member States. Tasks of national reference laboratories The national reference laboratories listed in Annex VIII are responsible for the following tasks: (a) coordinating the activities of the national laboratories responsible for analyses of water content in poultrymeat, (b) assisting the competent authority in the Member State to organise the system for monitoring water content in poultrymeat, (c) participating in comparative testing (proficiency testing) between the various national laboratories referred to in (a), (d) ensuring that the information supplied by the board of experts is disseminated to the competent authority in the relevant Member State and to the national laboratories referred to in (a), (e) collaborate with the board of experts and in case of appointment to join the board of experts, to prepare the necessary test samples, including homogeneity testing, and to arrange appropriate shipping.